       Case 1:20-cv-01812-BAM Document 23 Filed 03/31/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   JOHNNY PHOUTHACHACK,                            Case No. 1:20-cv-01812-BAM
11                     Plaintiff,                    ORDER DIRECTING CLERK TO AMEND
                                                     CAPTION
12          v.
13   WILMINGTON SAVINGS FUND
     SOCIETY, FSB, et al.,
14
                       Defendants.
15

16

17

18          On January 11, 2021, Plaintiff Johnny Phouthachack voluntarily dismissed Defendant
19   Ocwen Financial Corporation from this action pursuant to Federal Rule of Civil Procedure 41.
20   (Docs. 7, 10.) Accordingly, the Clerk of the Court is directed to amend the caption and docket
21   in this matter to reflect that this action proceeds only against Defendants Wilmington Savings
22   Fund Society, FSB, and Franklin Credit Management Corporation.
23
     IT IS SO ORDERED.
24

25      Dated:     March 30, 2021                            /s/ Barbara   A. McAuliffe               _
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                     1
